Citation Nr: 1741912	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2010 and January 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Veteran withdrew his request for a hearing before the Board.


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in February 2010 and November 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

TDIU

The Veteran is currently service connected for pneumoconiosis at 60 percent disabling effective April 1, 1996, bilateral hearing loss at 30 percent disabling effective July 19, 2011, and tinnitus at 10 percent disabling effective July 19, 2011.  The combined disability rating for his service-connected disorders is 80 percent.  Therefore, the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) are met.  In a March 2010 statement in support of his claim, the Veteran stated that he had not been able to work since January 2009.  In an August 2011 notice of disagreement, the Veteran reported that due to his asbestosis and fibrosis, he had not been able to maintain a job.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As noted above, the Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a).

SSA treatment records in July 2009 noted the Veteran experienced a stroke and was diagnosed with cerebrovascular accident (CVA), hypertension, and coronary artery disease (CAD).  

SSA treatment records in August 2009 noted that upon discharge following treatment for CVA, the Veteran continued to demonstrate residuals of the event and had hemiparesis with dysarthic speech.  The record also noted the Veteran would be treated with medication which may affect his mobility even further and that the Veteran needed intensive therapy.  The provider noted that the Veteran return to work at the time was still questionable.  The Veteran had complained of blurring vision, headaches located in the frontal region and behind the eyes, and weakness of the left arm and leg.  

A February 2010 VA application for increased compensation based on unemployability showed the Veteran reported that he last worked in July 2009 for a an insurance agency as a sales representative.  The application also showed the Veteran had completed four years of high school and had no additional schooling or training.  

In an October 2010 VA examination for the Veteran's service-connected lung condition, the examiner noted the Veteran had occasional wheezing when tired and dyspnea on mild exertion.  The examiner noted that at the time of examination, the Veteran smoked three short cigars daily and had a 40 year history of smoking three to four cigarettes daily before quitting and then switching to smoking cigars instead.  The examiner noted the Veteran's post-service employment history included being a boiler technician and an insurance representative for 34 years.  The Veteran reported that he worked slower and only when he was able to and that he had decreased mobility, lack of stamina, and weakness or fatigue.  The Veteran further explained that he had a big place that he tried to take care of and that what used to take him one day to complete, it now took him two weeks to complete.  He stated he had to pace himself and had to take frequent rest breaks.  He indicated that if he bent over a lot or walked a distance, he had to stop and catch his breath.  The Veteran stated he could not take a deep breath like he used to.  After examination, the examiner opined that the Veteran's service-connected lung condition should not preclude sedentary employment.

In a January 2011 Social Security Administration (SSA) disability determination, the record noted the Veteran was deemed disabled due to organic mental disorder and cerebrovascular disease.

In a January 2012 VA audiological examination, the examiner noted the Veteran's complaint that due to his bilateral hearing loss, he could hardly understand what the examiner was saying unless he looked right at her.  The examiner noted the Veteran's tinnitus did not impact the Veteran's ordinary conditions of daily life, including ability to work.  

In a September 2014 VA examination of the Veteran's spine, the Veteran reported that due to his lumbar spine and cervical spine condition, he was unable to stand for any length of time and was unable to walk more than 100 feet without stopping.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely or even primarily due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Rather, the evidence suggests that he has significant non-service-connected musculoskeletal problems as well as his heart and mental conditions which play a large part in his functional impairment as he is receiving social security disability payments based on mental disorder and cerebrovascular disease, and they may not be considered in support of the TDIU claim. 

In sum, the Board finds that the weight of the evidence shows that while the Veteran's disabilities may preclude him from securing or following a substantially gainful physically-heavy occupation, it does not support a finding that the Veteran's disabilities preclude him from securing or following a substantially gainful sedentary occupation.  Furthermore, in making this decision, the Board reiterates that there are no opinions of record indicating that the Veteran is entirely unemployable as a result of his service-connected disabilities alone.  The Board also notes that the Veteran's past full-time employment as an insurance agent indicates the Veteran is not precluded from securing or following a substantially gainful sedentary occupation.  

After a review of the evidence of record the Board finds that the claim for entitlement to a TDIU is not warranted when considered in association with his occupational background, render him unable to secure or follow a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


